DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the limitation “wherein the capacitor bank controller is configured to also receive the one or more electrical measurements of the second feeder from the first set of one or more wireless electrical measurement devices” since the measurements from the second feeder are generated by the second set of one or more wireless electrical measurement devices.  For the purposes of examination, Examiner will interpret this limitation as “wherein the capacitor bank controller is configured to also receive the one or more electrical measurements of the second feeder from the second set of one or more wireless electrical measurement devices.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalyuzhny (US 2008/0007230) in view of Couch et al (US 2005/0083206).
For claim 1, Kalyuzhny teaches a system (Figure 1) comprising: 
a capacitor bank (110) configured to be coupled to a lateral (lines connecting A-C to 125 and line connecting 125 to 110) of an electric power distribution system (105, as understood by examination of Figure 1); 
a first set of one or more electrical measurement devices (115, 120) configured to obtain one or more electrical measurements of a first feeder (IA, IB, IC, VA, VB and VC) of the electric power distribution system ([0035]-[0036]); and 
a capacitor bank controller (125, 130) configured to receive the one or more electrical measurements of the first feeder from the first set of one or more electrical measurement devices and control the capacitor bank using the one or more electrical measurements of the first feeder ([0037]).
Kalyuzhny fails to distinctly disclose:
the first set of one or more electrical measurement devices being wireless.
However, Couch teaches in his Abstract “an electrical monitoring device includes an attachment arrangement adapted to attach the device, non-invasively, to an electrical supply line; a current sensor adapted to sense waveform characteristics relating to current flowing through the supply line; a voltage sensor adapted to sense voltage waveform characteristics of the supply line; and a processor programmed to calculate a power component using the current waveform characteristics and voltage waveform characteristics. The device also includes a wireless transmitter configured to transmit the power component to a monitoring location.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to replace Kalyuzhny’s voltage and current measurement devices (115 and 120) with Couch’s wireless electrical monitoring device in order to allow for wireless communication between the measurement devices and Kalyuzhny’s 130.  Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 
For claim 2, Kalyuzhny as modified by Couch teaches the limitations of claim 1 and Kalyuzhny further teaches:
the lateral directly adjoins the first feeder (line connecting A to 125, as understood by examination of Figure 1).
Furthermore, the details of a lateral do not further define the system of claim 1 since the capacitor bank is merely required to be “configured to be coupled to a lateral.”
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown 
For claim 3, Kalyuzhny as modified by Couch teaches the limitations of claim 1 and Kalyuzhny further teaches:
the lateral does not directly adjoin the first feeder (line connecting 125 to the portion of 110 corresponding to line A is not directly adjoined when switching device 125 is off, as understood by examination of Figure 1).
Furthermore, the details of a lateral do not further define the system of claim 1 since the capacitor bank is merely required to be “configured to be coupled to a lateral.”
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it 
For claim 4, Kalyuzhny as modified by Couch teaches the limitations of claim 3 and Kalyuzhny further teaches that the system of claim 1 is capable of being implemented such that:
the lateral directly adjoins a second feeder that is electrically coupled to the first feeder.
Furthermore, the connection between the lateral and a second feeder does not further define the system of claim 3 since the capacitor bank of claim 1 is merely required to be “configured to be coupled to a lateral.”  In other words, a second feeder is not required by the system of claim 1 and is therefore considered intended use.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those 
For claim 5, Kalyuzhny as modified by Couch teaches the limitations of claim 1 and Couch further teaches:
the first set of one or more wireless electrical measurement devices comprise one or more wireless current sensors (Abstract).
For claim 6, Kalyuzhny as modified by Couch teaches the limitations of claim 1 and Kalyuzhny further teaches:
the capacitor bank controller is configured to use the one or more electrical measurements to control the capacitor bank using a closed-loop method to control an electrical characteristic of the first feeder (as understood by Figure 1 and [0037]).
For claim 7, Kalyuzhny as modified by Couch teaches the limitations of claim 6 and Kalyuzhny further teaches:
the closed-loop method controls the electrical characteristic of the first feeder, wherein the electrical characteristic comprises a volt- ampere-reactive (VAR) demand of the first feeder (as understood by Figure 1 and [0041]).
For claim 8
However Couch teaches a plurality of feeder lines (corresponding to 118 and 122 of Figure 1) having respective wireless electrical measurement devices ([0027] and [0029]) which communicate said measurements to a central monitoring location (108, [0028]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have Kalyuzhny’s capacitor bank controller receive instructions from a central monitoring location having access to the measurements from the first wireless current sensor and second wireless current sensor in order to allow for remote controlling of Kalyuzhny’s capacitor bank via an operator of the central monitoring location based on said measurements.
Therefore, the modified combination of Kalyuzhny and Couch teaches:
a second set of one or more wireless electrical measurement devices (118 and 122 of Couch) configured to obtain one or more electrical measurements of a second feeder of the electric power distribution system (current, [0027]), wherein the capacitor bank controller is configured to also receive the one or more electrical measurements of the second feeder from the second set of one or more wireless electrical measurement devices (via the central monitoring location 108) and control the capacitor bank using the one or more electrical measurements of the second feeder (via the commands sent to Kalyuzhny’s 130 by the operator of the central monitoring location).
For claim 9, Kalyuzhny as modified by Couch teaches the limitations of claim 1 and Kalyuzhny further teaches:
the capacitor bank controller is configured to use the one or more electrical measurements of the first feeder or the one or more electrical measurements of the second feeder to control the capacitor bank using a closed-loop method to selectively control an electrical characteristic of the first feeder or of the second feeder (as understood by the combination of references as defined by the rejections of claims 1 and 8).
For claim 19, Kalyuzhny teaches in Figure 1:
installing a capacitor bank (110) onto a lateral (lines connecting A-C to 125 and line connecting 125 to 110) of an electric power distribution system (105, as understood by examination of Figure 1); 
installing a first current sensor (115) on the electric power distribution system ([0035]); and 
controlling the capacitor bank (via 125 and 130) on the lateral using electrical measurements obtained by the first current sensor ([0037]).
Kalyuzhny fails to distinctly disclose:
the first current sensor is a wireless current sensor on a first feeder of the electric power distribution system; and
the first current sensor being wireless.
However, Couch teaches in his Abstract “an electrical monitoring device includes an attachment arrangement adapted to attach the device, non-invasively, to an electrical supply line; a current sensor adapted to sense waveform characteristics relating to current flowing through the supply line; a voltage sensor adapted to sense voltage waveform characteristics of the supply line; and a processor programmed to calculate a power component using the current waveform characteristics and voltage also includes a wireless transmitter configured to transmit the power component to a monitoring location.”
Furthermore, the Couch’s current sensors are installed on the feeder lines (as understood by examination of Couch’s Figure 2 and [0031]). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to replace Kalyuzhny’s voltage and current measurement devices (115 and 120) with Couch’s wireless electrical monitoring device in order to allow for wireless communication between the measurement devices and Kalyuzhny’s 130.  Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
For claim 21, Kalyuzhny as modified by Couch teaches the limitations of claim 19 but fails to teach a second wireless current sensor on a second feeder as claimed.
However Couch teaches a plurality of feeder lines (corresponding to 118 and 122 of Figure 1) having respective wireless electrical measurement devices ([0027] and [0029]) which communicate said measurements to a central monitoring location (108, [0028]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have Kalyuzhny’s capacitor bank controller receive instructions from a central monitoring location having access to the measurements from the first wireless current sensor and second wireless current sensor in order to allow for 
Therefore, the modified combination of Kalyuzhny and Couch teaches:
installing a second wireless current sensor on a second feeder of the electric power distribution system (e.g., 118 or 122 of Couch’s Figure 1); and 
controlling the capacitor bank using wireless electrical measurements obtained by the first wireless current sensor on the first feeder (as understood by Kalyuzhny’s Figure 1) and the second wireless current sensor on the second feeder (via the commands sent to Kalyuzhny’s 130 by the operator of the central monitoring location).
For claim 22, Kalyuzhny as modified by Couch teaches the limitations of claim 19 but fails to teach a second wireless current sensor on a second feeder as claimed.
However Couch teaches a plurality of feeder lines (corresponding to 118 and 122 of Figure 1) having respective wireless electrical measurement devices ([0027] and [0029]) which communicate said measurements to a central monitoring location (108, [0028]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have Kalyuzhny’s capacitor bank controller receive instructions from a central monitoring location having access to the measurements from the first wireless current sensor and second wireless current sensor in order to allow for remote controlling of Kalyuzhny’s capacitor bank via an operator based on said measurements.
Therefore, the modified combination of Kalyuzhny and Couch teaches:
installing a second wireless current sensor on a second feeder of the electric power distribution system (e.g., 118 or 122 of Couch’s Figure 1); 
at a first time, controlling the capacitor bank using wireless electrical measurements obtained by the second wireless current sensor on the second feeder (via the commands sent to Kalyuzhny’s 130 by the operator of the central monitoring location); and 
at a second time, controlling the capacitor bank using wireless electrical measurements obtained by the first wireless current sensor on the first feeder (as understood by Kalyuzhny’s Figure 1).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849